Braley, J.
The right of the respondent David M. Van Horn, a nephew, to participate in the distribution of the property of his deceased uncle George S. Aitchison of which the petitioner is the trustee, is to be determined by the construction of the following clause in the memorandum provided for in the instruments of settlement and duly executed by the settlor and the trustee: “ David Melvin Van Horn, nephew, $3,000.00, Worcester, Mass. (On condition that at the time of the death of George T. Aitchison said David Melvin Van Horn is not married to his present wife).” It is contended by the respondent that, the condition being in restraint of marriage, he is entitled to the gift.
It is settled that precedent conditions annexed to a gift *464to either spouse which tend to induce husband and wife to separate, or to obtain a divorce, are void because they are subversive of public morality, and destructive of the status of marriage, the integrity of which should be fostered and sustained. Coe v. Hill, 201 Mass; 15, 21, and cases cited. But the clause in question is not open to this vice. It is of no consequence that the settlor objected to his nephew’s marriage and was unfriendly and hostile to his wife not only when the memorandum was made, but at his death, or that the nephew was ignorant of the conditions of the memorandum, and that several years before his death he said to his nephew, “ If you will get rid of her, I will make you the richest of the family.” The intention of the settlor and the validity of the condition is to be ascertained from the unambiguous language used, which cannot be enlarged or restricted by extrinsic evidence. Best v. Berry, 189 Mass. 510. The wording of the gift holds out no inducement to the nephew to separate from his wife. Cowley v. Twombly, 173 Mass. 393. Coe v. Hill, supra.
The condition having been valid, the failure of the respondent to bring himself within it deprives him of any share in the trust estate, and the decree of the court of probate should be affirmed.

Ordered accordingly.